Citation Nr: 1819231	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-00 155	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain with degenerative joint disease in excess of 30 percent disabling.  

2.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Halmon L. Banks, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1978 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2010, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In December 2015 and September 2017 the Board remanded the claim for further development and adjudicative action, to providing the Veteran a new VA examination.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by a range of motion limited to 30 degrees of extension.  

2.  The Veteran's left knee disability is not manifested by a range of motion limited to 30 degrees flexion and 15 degrees extension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 percent for limitation of extension of the right knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for an initial disability rating higher than 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the prior remand directives were substantially complied with and that the VA examinations of record are adequate to address the merits of the herein decided claims.

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. When two ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The Veteran is appealing a disability rating of 30 percent for right knee strain with degenerative joint disease and a disability rating of 10 percent for left knee strain.  

For disabilities evaluated on the basis of limitation of motion, 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, substantiated by X-ray findings, is rated on limitation of motion of affected parts.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  DeLuca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40 , "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.

A compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998).

Although Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) held that painful motion is deemed limited motion warranting the minimum scheduler rating based on limited motion, even without actually limited motion, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) it was it was held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum scheduler rating.  See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. October 28, 2015) (per curiam) (observing that Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) aptly stated that under 38 C.F.R. §§ 4.40 and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40 "pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.

38 C.F.R. § 4.71a , DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).

During a March 2010 VA examination for his service-connected right knee, the Veteran complained of right knee pain, stiffness and lack of endurance.  He acknowledged flare-ups.  He reported that because of his symptoms, he was not able to walk more than one flight of stairs or two blocks without pain and needed to take breaks at work.  Aggravating factors included cold and dampness.  Upon physical examination, the Veteran's right knee extension was to 20 degrees with pain at 20 degrees and flexion was to 80 degrees with pain at 80 degrees.  Range of motion measurements were taken following repetitive use but were not recorded.  An x-ray obtained after the March 2010 examination showed mild subchondral sclerosis and cystic changes.  The diagnosis was degenerative joint disease.  

In April 2012, prior to the initial grant of service connection, the Veteran was afforded a VA examination for his left knee.  He complained of constant aching tightness in his left knee.  He reported that he was able to stand for approximately 10 minutes before needing to sit.  He also reported that he could no longer stoop, climb, run, jump, or climb stairs comfortably because of knee pain.  Range of motion testing revealed flexion to 110 degrees with pain at 110 degrees.  Extension was to 0 degrees with pain at 0 degrees.  There is no indication of the range of motion measurements following repetitive use.  An x-ray showed arthritis.  The diagnosis was left knee strain.  

The Veteran was afforded a VA examination of both service-connected knees in September 2014.  Right knee flexion was to 90 degrees, with objective evidence of painful motion at 45 degrees.  Right knee extension was to 0 degrees, with no objective evidence of painful motion.  Left knee flexion was to 95 degrees, with objective evidence of painful motion at 75 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  After repetitive use testing, right knee flexion was to 90 degrees, right knee extension was to 0 degrees, left knee flexion was to 90 degrees, and left knee extension was to 0 degrees.  The examiner noted that the Veteran had very little additional functional loss or functional movement after repetitive motion.  

Upon VA examination in June 2016, the Veteran reported that he had had fluid drained from his right knee at least three times and had problems walking, jumping, stooping, or bending due to knee pains.  He also reported experiencing knee flares several times a week.  Right knee flexion was measured as 0 to 90 degrees, while flexion was 90 to 0 degrees.  The examiner noted that pain was noted upon flexion with weight-bearing but that the pain did not result in or cause functional loss.  Left knee flexion was measured as 0 to 95 degrees, while flexion was 95 to 0 degrees.  The examiner noted that pain was noted upon flexion with weight-bearing but that the pain did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing but there was no additional functional loss for either knee after three repetitions.  Pain, weakness, fatigability or incoordination were not noted to significantly limit functional ability for either knee with repetitive use over time.  

Finally, pursuant to the Board's September 2017 remand directive, a VA examination was provided in January 2018.  Flexion was measured as 0 to 90 degrees in both knees, while flexion was 90 to 0 degrees in both knees.  Pain causing functional loss was noted on flexion.  There was no evidence of pain on weight bearing, of localized tenderness or pain on palpation, and no objective evidence of crepitus.  After repetitive use testing, right knee flexion was 0 to 85 degrees and extension was 85 to 0 degrees.  Left knee flexion after repetitive use testing was 0 to 90 degrees and extension was 90 to 0 degrees.  Additional functional loss was noted and was caused by pain and weakness.  Range of motion measurements for the left knee did not change following repetitive use testing, though additional functional loss caused by pain was noted.  The examiner stated that, in accordance with Correia, active, passive, weight bearing and nonweight-bearing range of opposing joint were medically feasible to test but that the abnormalities noted in the examination were not caused by the range of motion of the other joint.  

In evaluating the medical evidence of record, the Board finds that ratings higher than 30 percent for the right knee strain and higher than 10 percent for the left knee strain are not warranted.  While the right and left knees show limited extension due to pain; however, neither right nor left knee extension is limited enough to warrant ratings in excess of those currently assigned.  In this case, the VA examination reports show right knee extension limited to, at worst, 20 degrees.  Similarly, left knee extension was limited to, at worst, to 0 degrees.  As such, higher disability ratings for limitation of extension of the right and left knees under Diagnostic Code 5261 are not warranted.  

The VA examination reports also show right knee flexion limited to, at worst, 85 degrees, and left knee flexion limited to, at worst, 90 degrees.  However, the Veteran cannot receive separate ratings for limitation of extension and limitation of flexion, as the limitation of flexion is not high enough to warrant a compensable rating under Diagnostic Code 5260, as noted above.

As for any separate compensable rating for knee instability, the Veteran has not reported any instability, and the medical evidence consistently shows that all joint stability testing in the right and left knees was normal.  Therefore, separate compensable ratings are not warranted under Diagnostic Code 5257.

In considering whether additional compensable ratings might be assigned for the service-connected right and left knee disabilities under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the left or right knee to warrant a rating under Diagnostic Code 5256.  

The evidence shows that the Veteran has complained of painful motion of the left and right knees.  Other than limitation of motion and weakness, there was not shown to be any additional limitations due to repetitive use of the knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the most recent VA examination in January 2018 showed no pain on weight-bearing or active range of motion.  There was also no crepitus.  Range of motion testing was noted as being performed both with active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The range of motion results provided in the most recent examination also contemplated the severity of limitation when considering the impact of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).
The Veteran is competent to report symptoms associated with his knee disabilities, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher than 30 percent for the service-connected right knee disability and 10 percent for the service-connected left knee disability.  To the extent that the Veteran contends entitlement to a higher rating for his knee disabilities, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for right knee strain is denied.  

Entitlement to an initial rating higher than 10 percent for a left knee strain is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


